DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I and Species III in the reply filed on 09/16/2022 is acknowledged.
Note: In the applicant’s arguments filed on 09/16/2022, the applicant refers to claims 1-4 and 10-20 as encompassing the subject matter claimed in Species I and Species III. However, as discussed in the requirement for restriction action filed on 07/21/2022, Species III encompasses an embodiment in reference to paragraph [0058] in the specification (to which claim 10 applies), while Species IV encompasses an embodiment in reference to paragraph [0059], which applies to claim 11. Upon election of Species III, Claim 10 would be maintained for consideration while claim 11 should be withdrawn from consideration, since the applicant has not elected the relevant species. In reference to phone call on 09/28/2022 between the examiner and applicant representative, Yongsok Choi, applicant representative confirmed that claim 11 should be withdrawn according to the discussion above. 
Claim Rejections - 35 USC § 101
Claims 1-4, 10, 12-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying a behavior pattern of a user, generating a behavioral model, and predicting a scheduled arrival time. 

The limitations of identifying a behavior pattern of a user, generating a behavioral model, and predicting a scheduled arrival time, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the claims precludes the steps from practically being performed in the human mind. For example, “identifying a behavior pattern of a user, generating a behavioral model, and predicting a scheduled arrival time” in the context of this claim encompass the user perform the steps of identifying, estimating, predicting, memorizing and/or recalling a behavior pattern according to the daily schedule of the user, generating a behavior model (a set daily schedule: wake-up at 6:00 am, departure time to office at 8:00 am; arrival time to office at 9:00 pm; etc…) and predicting an arrival time accordingly. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements: the behavior model being generated based on past behavior information of the user detected by a sensor capable of detecting the behavior information of the user; which is an arrival time of the user at a building to which the user travels, based on the identified behavior pattern of the user, and providing the user with information regarding movement to the building so that the user can arrive at the building by the predicted scheduled arrival time. As well as an information processing apparatus, an information processing method executed by a computer, an Information processing system, a first device, and a second device. The behavior model generated based on past behavior detected by the sensor is considered insignificant additional element in the form of transmitting or collecting data from the sensor (such as a GPS or navigation system) which records the daily schedule of the user (user goes from home to school drop-off and then to the office, for example, as well as time-stamps, which all could be recorded via GPS sensor). With respect to the definition of the arrival time (i.e. such that the arrival time is defined an arrival time of the user at a building to which the user travels, based on the identified behavior pattern of the user), this is the interpreted as a default definition of “arrival time” which does not add any significant limits on the performance of the identification and prediction of the arrival time functions; that is, whether the building is home, school, office, or gas station, the interpretation/definition of the arrival time to those locations is the same. In addition, providing the information regarding movement to the user also does not add any meaningful limits because this is considered an insignificant extra solution activity that could appear on a display device for the user (ETA on a GPS device). Finally, the information processing apparatus, the computer, the Information processing system, the first and second devices are all recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identification and prediction functions) such that they amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of detecting past behavior of the user to result in a behavioral model and providing the user with information regarding the movement to the building in order for the user to arrive on time, are reconsidered in this step and considered well-known, routine, conventional steps in the art, in the form of data collection, transmission, and data outputting. Furthermore, the source of the movement information is unknown, which may be attributed to data memorized, saved on a computer or in the human mind. Using the information processing system and apparatus, the computer, and the first and second devices to perform the identification, generation, and prediction steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 2-4, 10, and 12-17 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 recite:
“the behavior information”: there is insufficient antecedent basis for this term in the claims; although the claims recite that the sensor detects “past behavior information”, it is unclear if the behavior information in this limitation refer to the past behavior information or to the behavior information at any present time (real-time recording); rendering the metes and bounds of the claims indefinite;
Claims 1, 19, and 20 recite:
“providing the user with information regarding movement to the building “: this limitation is indefinite because it is unclear what the information regarding movement to the building comprise, include, or exclude. For example, information regarding movement to the building could be any or a combination of information regarding the vehicle used to perform the movement, the route taken, departure time, arrival time, an arrangement of the vehicle, route information to the building via a different building, etc… While claims 2, 14, and 17 cure this deficiency in various ways, the limitation in the independent claim 1 (as well as claims 19 and 20), is still considered indefinite because the limits/boundaries of what information could be used as information related to the movement is undefined and/or unspecified.
Claims 2-4, 10, 12-18 depend from claim 1, include all of its limitations 
Claim 2 recites “moving tool for the movement”. It is unclear what the moving tool is, or what it comprises. The term “tool” is interpreted to be a device, robot, or machine. Therefore, it is unclear if the moving tool is considered a vehicle, truck, train, airplane, or is limited to other means of transportation. Claim 3 depends from claim 2, includes all of its limitations, but do not cure its deficiencies, rendering it rejected under the same rationale. 
Claim 3 recites, “the user’s location”. There is insufficient antecedent basis for this term in the claim, nor in the claim from which it depends, rendering the metes and bounds of the claim indefinite. 
Claim 4 recites, “the past”. There is insufficient antecedent basis for this term in the claim, nor in the claim from which it depends, rendering the metes and bounds of the claim indefinite. 
Claim 10 recites:
“the scheduled arrival times”: There is insufficient antecedent basis for this term in the claim, nor in the claim from which it depends, rendering the metes and bounds of the claim indefinite;
“each of a plurality of behavior patterns when the plurality of the behavior patterns are identified”: this limitation is considered indefinite because the independent claim from which this claim depends also recites identifying a “behavior pattern”; therefore, it is unclear if the identification of the single behavior pattern of the independent claim is part of, included, or excluded from that of the plurality of identified behavior patterns recited in claim 10; therefore, the limits of this claim are ill-defined;
“comparable manner”: it is unclear what the applicant is trying to reveal in this limitation, such that it is unclear what elements are being compared to each other in this limitation. 
Claim 12:
“the present time”: There is insufficient antecedent basis for this term in the claim, nor in the claim from which it depends, rendering the metes and bounds of the claim indefinite
Claims 19 and 20 recite:
“The movement”: There is insufficient antecedent basis for this term in the claims rendering the metes and bounds of the claims indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10, 12, 13, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US20180018635A1).
Regarding claim 1 and 19, Suzuki discloses: an information processing apparatus comprising a controller, wherein the controller is configured to execute (Fig. 1, Fig. 8, Abstract):
identifying a behavior pattern of a user using a behavior model of the user, ([0007]: “a schedule management apparatus to manage a schedule of a user that includes a schedule item including a departure location of a behavior of the user, a departure time at which the user leaves the departure location, a destination location of the behavior, and an arrival time at which the user arrives at the destination location”- The schedule of the user is interpreted to read on the behavior pattern of the user, See Fig. 3A, 3B; 5A-7B which all represent sample schedules of the user including various behaviors during the day, e.g. wake up, shopping, refueling, work, etc…; [0071]: “The departure time from the house is scheduled at 8:00 and the arrival time at the office is scheduled at 9:00. A break is scheduled for 12:00 to 13:00, the departure time to leave the office after work hours is scheduled at 18:00, and the arrival time at the house is scheduled at 19:00”); 
the behavior model being generated based on past behavior information of the user detected by a sensor capable of detecting the behavior information of the user ([0007]: ”the schedule management apparatus includes a position obtainer configured to obtain a position of the user; a behavioral history generator configured to generate a behavioral history representing a history of the behaviors of the user, based on a history of the positions of the user up to a present time obtained by the position obtainer, a movement history representing a history, of movements of the user obtained based on the history of the positions, and a history of places visited by the user obtained based on the movement history”- The position obtainer is interpreted to read on the sensor detecting the behavior information; the behavior information is interpreted to be the user’s location/position [specifically in view of paragraph [0010] of the specification of the current application])
predicting a scheduled arrival time, which is an arrival time of the user at a building to which the user travels, based on the identified behavior pattern of the user ([0007]: “a first notifier configured to issue a notification of the schedule item including the departure time, the departure location, the destination location, and the arrival time, to a terminal of the user; Fig. 3A, arrival at home at 19:15; Fig. 6A: LATE ARRIVAL AT 9:30; [0070]-[0071]) , and 
providing the user with information regarding movement to the building so that the user can arrive at the building by the predicted scheduled arrival time ([0073]: “Suppose that a traffic jam due to an accident has occurred in the morning of the day on a route connecting the house and the office as illustrated in FIG. 5B. In such a case, a detour route is extracted by a multi-modal route search function as illustrated in FIG. 5C”; [0074] Here, if the traffic jam due to the accident has occurred before leaving the house, for example, at 6:30, a message 33A by push notification is displayed on the display unit 33 of the smartphone terminal 30 as illustrated in FIG. 6A. The message 33A is to propose a 30-minute earlier departure at 7:30 because the traffic jam due to the accident makes the commuting time longer than it normally is, and the planned departure at 8:00 may result in a late arrival at 9:30”; [0075] As a result, the schedule is changed so that the wake-up time and the departure time are advanced by 30 minutes as illustrated in FIG. 6B”; The change or advance in wake-up time and departure time, and the detour route extracted from the multi-modal route search function are all interpreted to read on the information regarding the movement to the building”). 
Regarding claim 2, Suzuki discloses the controller is configured to provide information relating to at least one of a moving tool for the movement ([0073]: “a detour route is extracted by a multi-modal route search function as illustrated in FIG. 5C”; [0115]: “Here, "multi-modal" means using multiple means of transportation, for example, changing from moving by vehicle to another means of transportation.”); a moving starting time for starting the movement to the building ([0074]: “The message 33A is to propose a 30-minute earlier departure at 7:30 because the traffic jam due to the accident makes the commuting time longer than it normally is”); and a travel route to the building as the information regarding the movement ([0073]: “In such a case, a detour route is extracted by a multi-modal route search function as illustrated in FIG. 5C”; Fig. 5B and 5C).
Regarding claim 3, Suzuki discloses the controller is configured to determine the travel route to the building based on traffic conditions between the user's location and the building (Fig. 5B and 5C; [0073]: “Suppose that a traffic jam due to an accident has occurred in the morning of the day on a route connecting the house and the office as illustrated in FIG. 5B. In such a case, a detour route is extracted by a multi-modal route search function as illustrated in FIG. 5C”).
Regarding claim 4, Suzuki discloses the sensor is provided in a mobile terminal of the user ([0051]: Smartphone terminal 30), the behavior model is generated based on the behavior information detected by the sensor when the user was out of the building in the past, and the controller is configured to identify the behavior pattern of the user using the behavior model ([0007]: “the schedule management apparatus includes a position obtainer configured to obtain a position of the user; a behavioral history generator configured to generate a behavioral history representing a history of the behaviors of the user, based on a history of the positions of the user up to a present time obtained by the position obtainer, a movement history representing a history, of movements of the user obtained based on the history of the positions, and a history of places visited by the user obtained based on the movement history”; [0081]; Fig. 3A-5C; [0100]; [0101]: “the positional history represents a history of positions of the vehicle 10 from a certain past time up to the present in time series by latitude and longitude”).
Regarding claim 10, Suzuki discloses the controller is configured to predict the scheduled arrival times based on each of a plurality of behavior patterns when the plurality of the behavior patterns are identified ([0007]: “a schedule management apparatus to manage a schedule of a user that includes a schedule item including a departure location of a behavior of the user, a departure time at which the user leaves the departure location, a destination location of the behavior, and an arrival time at which the user arrives at the destination location”- The schedule of the user is interpreted to read on the behavior pattern of the user, See Fig. 3A, 3B; 5A-7B which all represent sample schedules of the user including various behaviors during the day, e.g. wake up, shopping, refueling, work, etc…; [0071]: “The departure time from the house is scheduled at 8:00 and the arrival time at the office is scheduled at 9:00. A break is scheduled for 12:00 to 13:00, the departure time to leave the office after work hours is scheduled at 18:00, and the arrival time at the house is scheduled at 19:00”) and to provide information to the user in a comparable manner, (Fig. 5B and 5C: Normal Route versus Detour Route; Fig. 6A: comparing normal departure time at 8:00 versus suggested departure time at 7:30); the information relating to the movement to the building corresponding to the predicted scheduled arrival times (Fig. 6A: “DEPARTURE AT 8:00 MAY RESULT IN LATE ARRIVAL AT 9:30. TO AVOID PREDICTED 30 MIN. DELAY, PLEASE DEPART AT 7:30”).
Regarding claim 12, Suzuki discloses the controller is configured to suspend providing information to the user regarding the movement to the building when a difference between the predicted scheduled arrival time and the present time is greater than or equal to a predetermined time (Fig. 5A; [0070]: “Specifically, waking up is scheduled at 7:00. This is 60 minutes before the departure time (8:00) as illustrated in Fig.2”; [0071]: “The departure time from the house is scheduled at 8:00 and the arrival time at the office is scheduled at 9:00.”; Wake up time is the trigger for providing information for the user about his schedule for the day; Wake up time is 60 minutes before departure time, and 120 minutes before arrival time; Furthermore, in Fig. 6A, the system determines a 30 minutes arrival delay, and therefore suggests that the user departs 30 minutes earlier than usual in order to arrive at the scheduled arrival time. Thus, as long as the time between wake-up time which is interpreted as the preset time and arrival time to the office is within 7:00 and 9:00, the information is provided; Before the wake-up time trigger, information providing is accordingly interpreted to be suspended).
Regarding claim 13, Suzuki discloses the controller is configured to provide information to the user regarding the movement to the building when a difference between the predicted scheduled arrival time and the present time is less than the predetermined time (Fig. 5A; [0070]: “Specifically, waking up is scheduled at 7:00. This is 60 minutes before the departure time (8:00) as illustrated in Fig.2”; [0071]: “The departure time from the house is scheduled at 8:00 and the arrival time at the office is scheduled at 9:00.”; Wake up time is the trigger for providing information for the user about his schedule for the day; Wake up time is 60 minutes before departure time, and 120 minutes before arrival time; Furthermore, in Fig. 6A, the system determines a 30 minutes arrival delay, and therefore suggests that the user departs 30 minutes earlier than usual in order to arrive at the scheduled arrival time. Thus, as long as the time between wake-up time which is interpreted as the preset time and arrival time to the office is within 7:00 and 9:00, the information is provided).
Regarding claim 16, Suzuki discloses the controller is configured to provide route information to the building via a different building as information regarding the movement to the building when it is determined that the user travels to the building via the different building ([0105]-[0108]: “Stop-by Places”; Fig. 4B-4D: Refueling-Gas Station; Shopping Facility are considered intermediate locations for the user to pass by before going home; [0136]; [0173]: “The positional history is accumulated in the lifelog DB 131 at Step Sl, and the stop-by place is further accumulated in the lifelog DB 131 at Step S3. Therefore, the behavioral history generator 114 generates the behavioral history based on the positional history, the movement history, and the stop-by places. Repeating such a process further accumulates the behavioral history in the lifelog DB 131. A behavioral history item is added every time the user stops by a place after having left the departure location and such items eventually form a record in which a route from the departure location to the final destination location is recorded”)
Regarding claim 17, Suzuki discloses the controller is configured to provide route information to the building via a plurality of different buildings as information regarding the movement to the building when it is determined that the user travels to the building via the plurality of different buildings (Fig. 4B-4D: Refueling-Gas Station; Shopping Facility are considered intermediate locations for the user to pass by before going home; [0136]; [0173]: “The positional history is accumulated in the lifelog DB 131 at Step Sl, and the stop-by place is further accumulated in the lifelog DB 131 at Step S3. Therefore, the behavioral history generator 114 generates the behavioral history based on the positional history, the movement history, and the stop-by places. Repeating such a process further accumulates the behavioral history in the lifelog DB 131. A behavioral history item is added every time the user stops by a place after having left the departure location and such items eventually form a record in which a route from the departure location to the final destination location is recorded”)
Regarding claim 18, Suzuki discloses the controller is configured to determine that the user will travel to the building via the different building based on the behavior pattern ([0105]-[0108]: “Stop-by Places”; Fig. 4B-4D: Refueling-Gas Station; Shopping Facility are considered intermediate locations for the user to pass by before going home; [0136]; [0173]: “The positional history is accumulated in the lifelog DB 131 at Step Sl, and the stop-by place is further accumulated in the lifelog DB 131 at Step S3. Therefore, the behavioral history generator 114 generates the behavioral history based on the positional history, the movement history, and the stop-by places. Repeating such a process further accumulates the behavioral history in the lifelog DB 131. A behavioral history item is added every time the user stops by a place after having left the departure location and such items eventually form a record in which a route from the departure location to the final destination location is recorded).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of MATSUSHITA et al. (US 20190128694 A1).
Regarding claim 14, Suzuki does not explicitly state the controller is further configured to provide information regarding an arrangement of a vehicle as information regarding the movement to the building.
However, MATSUSHITA teaches provide information regarding an arrangement of a vehicle as information regarding the movement to the building ([0063]: “information regarding the vehicle type, color, number, and the like of the dispatched autonomous driving vehicle 30 is transferred to the user terminal 10 carried with the user by voice or characters. The user finds and walks up to the autonomous driving vehicle 30 personally with reference to the transmitted information”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Suzuki reference and include features from the MATSUSHITA reference. Since the schedule management apparatus is implemented within a user smartphone terminal ([0051]: “The smartphone terminal 30 has an application for the schedule management apparatus 100 (scheduler) installed, and the image in FIG. 2 illustrates the items and contents to be input into the scheduler”), and the user may use different means of transportation to navigate from one location to another (see paragraph [0115] for multi-modal means of transportation), the user may request a vehicle (any means of transportation) to pick him up, and receive the corresponding vehicle information accordingly. This would provide a better communication between the user and the vehicle in the case when the user prefers to use a different transportation/vehicle instead of driving his own vehicle.
Regarding claim 15, Suzuki discloses the controller is configured to provide information to the vehicle regarding the movement to the building which was provided to the user ([0080]: Vehicle installed device 20 and Smartphone 30 communication; [0099]).
However, Suzuki does not explicitly state move the vehicle to a location of the user upon a request from the user to arrange the vehicle.
On the other hand, MATSUSHITA teachers move the vehicle to a location of the user upon a request from the user to arrange the vehicle ([0042]: “The management server 20 selects a vehicle that provides the service to the user from among the autonomous driving vehicles 30 around the user (Step S 3), and sends information of the vehicle dispatch request to the selected autonomous driving vehicle 30. The autonomous driving vehicle 30 that receives information automatically moves toward the pickup position. The autonomous driving vehicle 30 provides a transportation service where the autonomous driving vehicle 30 makes the user get in the autonomous driving vehicle 30 at the pickup position, and then, automatically travels toward the destination.”
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Suzuki reference and include features from the MATSUSHITA reference, to include a request made by the user to get picked up to his intended destination. Since the schedule management apparatus is implemented within a user smartphone terminal ([0051]: “The smartphone terminal 30 has an application for the schedule management apparatus 100 (scheduler) installed, and the image in FIG. 2 illustrates the items and contents to be input into the scheduler”), and the user may use different means of transportation to navigate from one location to another (see paragraph [0115] for multi-modal means of transportation), the user may request a vehicle (any means of transportation) to pick him up, and the vehicle would navigate to the corresponding user location accordingly. This would provide a better communication between the user and the vehicle in the case when the user prefers to use a different transportation/vehicle instead of driving his own vehicle.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Matsui (US 20030112139 A1). 
Regarding claim 20, Suzuki discloses: an Information processing system (Abstract), comprising:
a first device configured to collect behavior information of a user detected by a sensor ([0007]: ”the schedule management apparatus includes a position obtainer configured to obtain a position of the user; a behavioral history generator configured to generate a behavioral history representing a history of the behaviors of the user, based on a history of the positions of the user up to a present time obtained by the position obtainer, a movement history representing a history, of movements of the user obtained based on the history of the positions, and a history of places visited by the user obtained based on the movement history”- The position obtainer is interpreted to read on the sensor detecting the behavior information; the behavior information is interpreted to be the user’s location/position [specifically in view of paragraph [0010] of the specification of the current application])
a second device configured to generate a behavior model of the user based on the behavior information collected by the first device, (Fig. 8, Schedule generator; [0012]) an information processing apparatus having a controller, wherein the controller is configured to execute: identifying a behavior pattern of the user using the behavior model generated by the second device,  (Figure 8: Schedule generator and main controller; [0092]; [0007]: “a schedule management apparatus to manage a schedule of a user that includes a schedule item including a departure location of a behavior of the user, a departure time at which the user leaves the departure location, a destination location of the behavior, and an arrival time at which the user arrives at the destination location”- The schedule of the user is interpreted to read on the behavior pattern of the user, See Fig. 3A, 3B; 5A-7B which all represent sample schedules of the user including various behaviors during the day, e.g. wake up, shopping, refueling, work, etc…; [0071]: “The departure time from the house is scheduled at 8:00 and the arrival time at the office is scheduled at 9:00. A break is scheduled for 12:00 to 13:00, the departure time to leave the office after work hours is scheduled at 18:00, and the arrival time at the house is scheduled at 19:00”); 
predicting a scheduled arrival time of the user to arrive at a building based on the identified behavior pattern of the user ([0007]: “a first notifier configured to issue a notification of the schedule item including the departure time, the departure location, the destination location, and the arrival time, to a terminal of the user; Fig. 3A, arrival at home at 19:15; Fig. 6A: LATE ARRIVAL AT 9:30; [0070]-[0071]);
providing the user with information regarding the movement to the building so that the user can arrive at the building by the predicted scheduled arrival time ([0073]: “Suppose that a traffic jam due to an accident has occurred in the morning of the day on a route connecting the house and the office as illustrated in FIG. 5B. In such a case, a detour route is extracted by a multi-modal route search function as illustrated in FIG. 5C”; [0074] Here, if the traffic jam due to the accident has occurred before leaving the house, for example, at 6:30, a message 33A by push notification is displayed on the display unit 33 of the smartphone terminal 30 as illustrated in FIG. 6A. The message 33A is to propose a 30-minute earlier departure at 7:30 because the traffic jam due to the accident makes the commuting time longer than it normally is, and the planned departure at 8:00 may result in a late arrival at 9:30”; [0075] As a result, the schedule is changed so that the wake-up time and the departure time are advanced by 30 minutes as illustrated in FIG. 6B”; The change or advance in wake-up time and departure time, and the detour route extracted from the multi-modal route search function are all interpreted to read on the information regarding the movement to the building”). 
However, Suzuki does not explicitly state behavior information of a user detected by a sensor provided in a building.
On the other hand, Matsui teaches behavior information of a user detected by a sensor provided in a building ([0010]: “one human body sensor per room is installed; in the above case one per room*four rooms=four human body sensors, for example, are installed, and wherein pattern of movement, including time for moving between rooms, is learned and, in the case that a response of a human body sensor in one room ceases to be detected, the human body sensing information of all of the other rooms is monitored so as to extract the pattern of movement, so that whether or not the person has exited is determined based on the degree of similarity between the extracted pattern of movement and the learned pattern of movement”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Suzuki reference, and include features from the Matsui reference, and include a sensor that detects the behavior pattern in a building. Doing so would identify where the user 10 is within the building and detecting the entry and exit of the user to the building, when the user’s mobile terminal (user position sensor) is out of battery/service. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/               Primary Examiner, Art Unit 3669